                                                                           USDCSDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
                                                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                    --:------~-
----------------------------------------------------------------X          DATE FILED: 1115 / 14
RICHARD HOLT,

                          Appellant,                                       17-CV -07901 (NSR)
          -against-
                                                                           OPINION & ORDER
JP MORGAN CHASE BANK, N.A.,

                          Appellee.
----------------------------------------------------------------X
NELSON S. ROMAN, United States District Judge:

          Appellant Richard Holt, proceeding prose, filed this appeal arising from a banlauptcy

proceeding in the United States Bankruptcy Court for the Southern District of New York (Robert

D. Drain, B.J.) ("Bankruptcy Comi") on October 13, 2017. (ECF No. 1.) Appellant challenges

the order of the Bankruptcy Comi granting Appellee in rem relief from the automatic stay of the

forfeiture case currently pending in Connecticut state court. 1 That state comi action concerns a

March 22, 2000 Note and Mortgage ("Note and M01igage"). For reasons discussed below,

Appellant's appeal is DENIED.

           "The decision to grant or deny relief from the automatic stay ... is reviewed for abuse of

discretion." In re WorldCom, Inc., No. 05-CV-5704(RPP), 2006 WL 2255071, at *2 (S.D.N.Y.

Aug. 4, 2006) (citing In re Sonnax Indus., 907 F.2d 1280, 1286 (2d Cir. 1990)). For abuse of

discretion review, the comi does not consider whether it would have made the same decision, but

merely whether the Bankruptcy Court's decision was reasonable. In re Motors Liquidation Co.,

No. 09-50026(REG), 10-CV-36(RJH), 2010 WL 4630327, at *2 (S.D.N.Y. Nov. 8, 2010); see In

re Manus, No. 10-CV-8244(JGK), 2011 WL 5513372, at *4- 5 (S.D.N.Y. Nov. 10, 2011).


1
    JP Morgan Chase Bank v. Holt, No. FSTCV085009720S (Conn. Super. Ct.)
        The Bankruptcy Code provides that automatic stays shall be modified for cause.

11 U.S.C. § 362(d)(l). Cause for relief from an automatic stay includes a finding that a filing

was made in bad faith. In re Eclair Bakery Ltd., 255 B.R. 121, 137 - 38 (Bankr. S.D.N.Y. 2000)

("Bad faith has frequently been held to provide sufficient cause to warrant" both dismissal or

relief from an automatic stay). A bad faith inquiry "is meant to insure [sic] that the Debtor

actually intends to use chapter 11 to reorganize and rehabilitate itself and not simply to cause

hardship or delay to its creditors by invoking the automatic stay." In re RCM Global Long Term

Capital Appreciation Fund, Ltd., 200 B.R. 514,522 (Bankr. S.D.N.Y. 1996). A number of

factors may be indicative of a bad faith filing, including whether the debtor's filing demonstrates

an intent to delay or otherwise frustrate the legitimate efforts of secured creditors to pursue their

rights. 2 In re AMC Realty Corp., 270 B.R. 132, 141 (Bankr. S.D.N.Y. 2001) (citing In re C-TC

9 th Avenue P'ship, 113 F.3d 1304, 1311 (2d Cir. 1997)). The Bankruptcy Code also provides

that the court shall grant relief from a stay if the court finds that the filing of the petition was

"part of a scheme to delay, hinder, or defraud creditors that involved .... multiple bankruptcy

filings." 11 U.S.C. § 362(d)(4).

         Here, the record is replete with evidence of Appellant's bad faith and scheme to delay the

underlying Connecticut state court foreclosure litigation. This scheme has included multiple

bankruptcy filings, frivolous notices of removal, numerous actions relating to the underlying




2
  Other factors include whether the debtor (1) has only one asset; (2) has few unsecured creditors whose claims are
small when compared to those of the secured creditors; (3) has one asset that is the subject of a foreclosure action as
a result of arrearages or default on the debt; (4) is in a financial condition that is essentially a two party dispute
which can be resolved in the pending state foreclosure action; (5) has little or no cashflow; (6) cannot meet current
expenses; and (7) has no employees. In re AMC Realty C01p., 270 B.R. 132, 141 (Bankr. S.D.N.Y. 2001).

                                                           2
debt, and multiple adversary complaints filed in the instant bankruptcy. 3 Bankruptcy Courts may

"infer an intent to hinder, delay, and defraud creditors from the fact of serial filings alone." In re

Procel, 467 B.R. 297, 308 (S.D.N.Y. 2012) (internal quotation marks omitted) (quoting In re

Blair, No. 09-76150(AST), 2009 WL 5203738, at *4- 5 (Banla. E.D.N.Y. Dec. 21, 2009)). The

Appellant has engaged in more than serial filings in this case; he has undertaken an aggressive

campaign to delay and defer the forfeiture litigation.

        Accordingly, the Bankruptcy Court did not abuse its discretion in granting relief from the

stay. See In re Khan, 593 F. App'x 83, 86 (2d Cir. 2015) (affirming the district court's decision

to affirm the Banlauptcy Court's order awarding sanctions due to a party's "general pattern of

groundless litigation in the banlauptcy courts"); In re Procel, 467 B.R. at 309 (holding that the

parties' participation in property transfers and numerous bankruptcy filings was sufficient for the

Banlauptcy Court to find that the current bankruptcy petition was part of a scheme to delay,


3
  Holt v. JP Morgan Chase Bank, N.A. (In re Holt), Case No. 16-23653, Adv. Pro. No. 17-08218(RDD) (Bankr.
S.D.N.Y. Jan. 26, 2018) (Order abstaining from the Chase adversary proceeding); Holt v. WaMu Asset Acceptance
Corp. (In re Holt), Case No. 16-23653, Adv. Pro. No. 17-08245(RDD) (Bankr. S.D.N.Y. Jan. 26, 2018) (Order
abstaining from the WaMu adversary proceeding); Holt v. JP Morgan Chase, No. 16-CV-3937(KPF) (S.D.N.Y.
Nov. 17, 2017) (dismissing action Appellant filed against Appellee seeking that Appellee be prohibited from
asserting claims related to Appellant's loan due to failure to prosecute); BNY Western Trust v. Holt, No. 17-CV-
1423(AWT) (D. Conn. Oct. 12, 2017) (remanding the underlying case to Connecticut state court after then-
Defendant Holt attempted to remove the state foreclosure action to a Connecticut federal court); Holt v. FDIC, No.
17-CV-4374(KPF) (S.D.N.Y. Sept. 25, 2017) (dismissing Appellant's action against the FDIC); In re Holt, No. 16-
23653(RDD) (Bankr. S.D.N.Y. July 17,2017) (Order Granting In Rem Relief From the Automatic Stay) (ECF No.
46) ("Debtor's pursuit of this chapter 13 case was part of a scheme to hinder and delay creditors that has involved
multiple bankruptcy filings by the Debtor affecting the Property ... .");JPMorgan Chase v. Holt, No. 16-CV-
9312(CM) (S.D.N.Y. Dec. 9, 2016) (remanding to Connecticut state court) ("Plaintiff is warned that further attempts
to remove this Connecticut litigation directly to this Court will be deemed frivolous .... "); Holt v. FDIC, No. 16-
CV-3938(CM) (S.D.N.Y. Nov. 29, 2016) (dismissing action Appellant filed against the FDIC regarding the
enforceability of the Note and Mortgage); JP Morgan Chase v. Holt, No. 16-CV-1308(SRU) (D. Conn. Sept. 14,
2016) (remanding the case to Connecticut state court) (affirmed on appeal JP Morgan Chase v. Holt, No. 16-3481
(2d Cir. Jan. 12, 2017)); JP Morgan Chase v. Holt, No. 16-CV-394l(CM) (S.D.N.Y. July 5, 2016) (remanding the
underlying case to Connecticut state court after then-Defendant Holt attempted to remove the state foreclosure
action to New York federal court); In re Holt, No. 15-50048 (Bankr. D. Conn. Feb. 27, 2015); In re Holt, No. 15-
22704 (Bankr. S.D.N.Y. May 19, 2015); In re Holt, No. 04-50494 (Bankr. D. Conn. May 20, 2004).

                                                         3
hinder, and defraud the appellees); In re Plagakis, No. 03-CV-728(SJ), 2004 WL 203090, at *5

(E.D.N.Y. Jan. 27, 2004) ("The filing of a bankruptcy petition merely to prevent foreclosure,

without the ability or the intention to reorganize, is an abuse of the Bankruptcy Code." (internal

quotation marks omitted) (quoting In re Felberman, 196 B.R. 678,681 (Bankr. S.D.N.Y. 1995)).

       The Clerk of the Court is respectfully directed to close this case. The Clerk of the Court

is further directed to mail a copy of this Order to Plaintiff and file proof of service on the docket.




Dated: January , 2019                                          SO ORDERED:
       White Plains, New York



                                                               NELSON S. ROMAN
                                                             United States District Judge




                                                  4
